Citation Nr: 0528403	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  95-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 1993 and October 1998 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

These issues were remanded by the Board in May 2000 and July 
2003.  That development having been completed, these claims 
now return before the Board.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence is in equipoise as to whether lumbar 
paravertebral myositis, spondylotic changes at L5, history of 
low back strain, and radiculopathy at L4-5 are related to the 
veteran's in service back injury.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, lumbar 
paravertebral myositis, spondylotic changes at L5, history of 
low back strain, and radiculopathy at L4-5 were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in June 2002 and February 2004, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.

The October 1995 and September 1999 statements of the case 
(SOC) and the March 1996, August 1998, September 1999, 
January 2003, and December 2004 supplemental statements of 
the case (SSOCs), as well as Board remands dated May 2000 and 
July 2003, and the June 2002 and February 2004 VCAA letters 
notified the appellant of the relevant laws and regulations 
pertinent to his claims for service connection, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The SSOCs and the VCAA letter 
notified the appellant of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  Private 
and VA outpatient records and VA examination reports have 
been obtained, and there is no contention that additional 
relevant records have not been obtained. The veteran has not 
indicated that he has any additional evidence to submit.

Accordingly, and particularly in light of the favorable 
decision below, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA. See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Factual Background

Service medical records indicate that the veteran was seen on 
January 15, 1991, and was given medication for 2 weeks, and 
no heavy lifting or pulling for 5 days.   The veteran's 
seperation examination, dated April 1991, was negative for 
any complaints of any back disability; however, the veteran 
did note on his report of medical history dated April 1991 
that he had recurrent back pain.

Many of the treatment records received deal with disabilities 
not at issue in the present case.  The veteran was also seen 
periodically throughout the course of this appeal with 
continued complaints of low back pain, and received physical 
therapy treatments for his back.

A December 1992 outpatient treatment record indicated that 
the veteran at that time had complaints of several problems, 
including back pain.

VA hospital report dated February 1993 indicated that the 
veteran reported pain in his right hip, radiating to the 
right leg, with numbness, severe pain, pain in the lumbar 
region, and in the gluteal region on the right side.  A 
diagnosis was made of low back pain with radiculopathy.  VA 
X-rays from that time showed spondylotic changes of L5, and 
an otherwise essentially negative lumbosacral spine.                                               

The veteran received several VA examinations in April and May 
1993.  At that time, the veteran reported that his back pain 
began in service on January 15, 1991, when he jumped out of a 
truck and fell into a hole, experiencing a cramping pain over 
the sacrolumbar region radiating down the right leg.  The 
veteran was diagnosed at that time with lumbar paravertebral 
myositis, back strain by history, and radiculopathy L4-L5 on 
the right.

Private medical records indicate that the veteran incurred a 
work related accident in October 1994 to his back, and was 
diagnosed at that time with a lumbosacral strain.  

A letter from a person who served with the veteran, dated 
January 1995, indicates that he recalled that the veteran was 
seen on sick call in service on January 15, 1991, for the 
treatment of  back pain.

A May 1995 radiologic report noted L5/S1 and T12/L1 
degenerative disc disease, and L5/S1 small central and 
paracentral herniation without significant effect upon the 
sac or proximal S1 nerve roots. 

The veteran received a hearing at the RO in October 1995.  At 
that time, the veteran testified to the severity of his back 
disability, and that he injured his back in service while 
unloading a truck in January 1991.

February 1999 X-rays noted spondylotic changes of L5, and an 
otherwise normal lumbosacral spine.

X-rays of the veteran's lumbosacral spine taken in August 
1999 noted mild straightening of the normal lumbar lordosis, 
possibly due to muscle spasm, and mild degenerative disc 
disease.


Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board notes that the evidence of record 
does not show that the veteran had any complaints of back 
pain subsequent to service any earlier than December 1992, 
over a year after his seperation from service.  However, 
considering that the veteran, since that time, has 
consistently reported back pain he attributes to an inservice 
injury, considering that the veteran was seen in service on 
January 15, 1991, for treatment of back pain, considering 
that the veteran currently has a back disability, and 
considering all evidence of record, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether the veteran's current back disability is related to 
service.  Prior to the October 1994 post service injury to 
the low back, VA x-rays revealed spondylotic changes at L5 
and a VA examination identified lumbar paravertebral 
myositis, history of low back strain, and radiculopathy at 
L4-5.  Resolving all doubt in the veteran's favor therefore, 
the Board finds that service connection is warranted for 
lumbar paravertebral myositis, spondylotic changes at L5, 
history of low back strain, and radiculopathy at L4-5.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).



ORDER

Service connection for lumbar paravertebral myositis, 
spondylotic changes at L5, history of low back strain, and 
radiculopathy at L4-5 is granted.


REMAND

The Board notes the veteran's hearing acuity testing results 
as reported in April 1988

On a service examination in April 1988 (the veteran entered 
active duty in September 1990), the veteran underwent 
audiometric evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
60
60
LEFT
20
20
40
35
50

On a demobilization examination in April 1991, the veteran 
underwent another audiometric evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
50
50
LEFT
50
60
65
70
65

The veteran has argued that his hearing loss was aggravated 
in service.  The Board finds that the question of whether the 
veteran's hearing loss increased during service requires a 
medical opinion.  see Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for a VA 
audiological examination for the veteran.  
The examiner must review the veteran's 
claims file, and indicate such review in 
the examination report.  The examiner 
should offer an opinion as to whether the 
veteran's hearing loss underwent a 
measurable and permanent increase in 
severity in either ear during his service 
in 1990-1991.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

2. Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for hearing loss, to 
include on the basis of aggravation.  If 
the benefit sought on appeal remains 
denied, a SSOC should be issued to the 
veteran and his representative, and, 
after the requisite period for response, 
if all is in order, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


